DETAILED ACTION
  Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The objection to the drawings is hereby withdrawn in view of the Amendment to the drawings February 21, 2022 which provide a copy of the inadvertently omitted Drawings and applicant’s identification of the location of said omission, in this case that location is parent applications now U.S. Patent Numbers 10,324,395 and 9,835,968. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara US 2008/0145071 (Ogasawara) and Kuo et al. US 2014/0037307 (Kuo).
Regarding claim 1, Ogasawara teaches a method of converting a CMYK toner printer to print with a non-standard toner, comprising the steps: 
providing a CMYK toner printer (FIG. 3); 
wherein said CMYK toner printer has four printing cartridges (40); 
wherein said four printing cartridges comprise a black toner printing cartridge (40k), a cyan toner printing cartridge (40C), a magenta toner printing cartridge (40M), and a yellow toner printing cartridge (40Y); 
removing said black toner printing cartridge from said CMYK toner printer, such that there is an empty toner cartridge slot (¶0070-¶0077); 
providing a non-standard toner printing cartridge that is filled with a non-standard toner (gold, brand color, etc.); 
installing said non-standard toner printing cartridge into said empty toner cartridge slot (¶0076); and 
providing raster image processor (RIP) software, such that said CMYK toner printer is configured to incorporate said non-standard toner into one or more images printed by said 
Ogasawara differs from the instant claimed invention by not explicitly disclosing: said non-standard toner printing cartridge is selected from the group of non-standard toner printing cartridges consisting of white, clear, and clear fluorescent. However, this is a known configuration. Kuo teaches said non-standard toner printing cartridge is selected from the group of non-standard toner printing cartridges consisting of white, clear, and clear fluorescent for security purposes (¶0013 and ¶0193). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the fluorescent and clear fluorescent toner taught by Kuo as the non-standard toner taught by Ogasawara since Ogasawara suggests any non-standard toner may be used as a spot color (¶0050-¶0051) and Kuo teaches that fluorescent toners are known spot colors (¶0013).
Regarding claim 2, Ogasawara teaches the method of claim 1, wherein said RIP software allows for remapping of said CMYK toner printer (¶0036).  
Regarding claim 5, Ogasawara teaches the method of claim 1, wherein said non-standard toner printing cartridge is selected from the group of non-standard toner printing cartridges consisting of: metallic, sublimation, and security (¶0051).  
Regarding claim 6, Ogasawara teaches the method of claim 1, wherein said CMYK toner printer is a laser toner printer (¶0044).  

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara US 2008/0145071 (Ogasawara), Kuo et al. US 2014/0037307 (Kuo) and Zaretsky et al. US 2014/0119779 (Zaretsky).
Regarding claim 3, Ogasawara and Kuo teach the method of claim 1. Ogasawara and Kuo differ from the instant claimed invention by not explicitly disclosing: said RIP software allows black to be printed using a combination of cyan, magenta, and yellow. However this is a well-known technique known as pleasing composite black. Zaretsky teaches the technique of RIP software allows black to be printed using a combination of cyan, magenta, and yellow (¶0115). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the technique for producing a pleasing composite black as exemplified by Zaretsky, with the image forming apparatus taught by Ogasawara and Kuo, since the technique was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique by Zaretsky and the implementation would have yielded the predictable result of a pleasant black that frees up space for more colors of the gamut.
Regarding claim 7, Ogasawara and Kuo teach the method of claim 1. Ogasawara differs from the instant claimed invention by not explicitly disclosing: said CMYK toner printer is a LED toner printer. However using an LED as the writer is a well-known technique. Zaretsky teaches said CMYK toner printer is a LED toner printer (¶0033). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the LED exposure system alterative taught by Zaretsky with the device taught by Ogasawara since Zaretsky teaches many known alternatives, and one of ordinary skill could use the LED exposure system with the predictable outcome of an image being formed.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara US 2008/0145071 (Ogasawara), and Zhang et al. US 2003/0165766 A1 (Zhang).
Regarding claims 8-10, Ogasawara teaches a method of converting a CMYK toner printer to print with a white toner, comprising the steps: 
24providing a CMYK toner printer (FIG. 3); 
wherein said CMYK toner printer has four printing cartridges (40); 
wherein said four printing cartridges comprise a black toner printing cartridge (40K), a cyan toner printing cartridge (40C), a magenta toner printing cartridge (40M), and a yellow toner printing cartridge (40Y); 
removing said black toner printing cartridge from said CMYK toner printer, such that there is an empty toner cartridge slot (¶0070-¶0077).
Ogasawara suggest various non-standard colors as part of “brand color,” but does not explicitly disclose: providing a white toner printing cartridge that is filled with a white toner; installing said white toner printing cartridge into said empty toner cartridge slot; and providing raster image processor (RIP) software, such that said CMYK toner printer is configured to incorporate said white toner into one or more images printed by said CMYK toner printer in a single pass. Zhang teaches providing a white toner printing cartridge that is filled with a white toner (¶0064); installing said white toner printing cartridge into said empty toner cartridge slot (¶0064); and providing raster image processor (RIP) software, such that said CMYK toner printer is configured to incorporate said white toner into one or more images printed by said CMYK toner printer in a single pass (¶0066-¶0068 and ¶0083-¶0087). Furthermore, Zhang 
Regarding claim 11, Ogasawara and Zhang teach the method of claim 8. Furthermore, Ogasawara teaches said CMYK toner printer is a laser toner printer (¶0044).  

Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara US 2008/0145071 (Ogasawara), Zhang et al. US 2003/0165766 A1 (Zhang) and Zaretsky et al. US 2014/0119779 (Zaretsky).
Regarding claim 12, Ogasawara and Zhang teach the method of claim 8. Ogasawara and Zhang differ from the instant claimed invention by not explicitly disclosing: said CMYK toner printer is a LED toner printer. However, using an LED as the writer is a well-known technique. Zaretsky teaches said CMYK toner printer is a LED toner printer (¶0033). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the LED exposure system alterative taught by Zaretsky with the device taught by Ogasawara and Zhang since Zaretsky teaches many known alternatives, and one of ordinary skill could use the LED exposure system with the predictable outcome of an image being formed.
 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JESSICA L ELEY/
Examiner, Art Unit 2852